Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: June 18, 2007 (Date of earliest event reported) INCENTRA SOLUTIONS, INC. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-16031 86-0793960 (Commission File No.) (I.R.S. Employer Identification No.) 1140 Pearl Street Boulder, Colorado 80302 (Address of principal executive offices; zip code) (303) 449-8279 (Registrants telephone number, including area code) N/A (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13-4(e) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1  REGISTRANTS BUSINESS AND OPERATIONS Item 1.01 Entry Into A Material Definitive Agreement Effective June 18, 2007, we, together with our wholly-owned subsidiaries, PWI Technologies, Inc, Network System Technologies, Inc. , Tactix, Inc., Incentra Solutions of the Northeast, Inc., Incentra Solutions of California, Inc., ManagedStorage International, Inc., and Incentra Solutions International, Inc. entered into an amendment (the Amendment) affecting the following agreements and instruments relating to our financing activities with Laurus Master Fund, Ltd., a Cayman Islands corporation (Laurus): 1. Security Agreement dated February 6, 2006; 2. Secured Revolving Note dated February 6, 2006; 3. Common Stock Purchase Option dated February 6, 2006; 4. Secured Convertible Term note dated March 31, 2006; 5. Common Stock Purchase Warrant dated March 31, 2006; 6. Common Stock Purchase Warrant dated May 13, 2004; 7. Common Stock Purchase Warrant dated October 25, 2004; 8. Common Stock Purchase Warrant dated February 17, 2005; and 9. Common Stock Purchase Warrant dated June 30, 2005. The primary purpose of the Amendment was to increase our capital availability under the Security Agreement and Secured Revolving Note (items 1 and 2 above, respectively), from ten million dollars ($10,000,000) to fifteen million dollars ($15,000,000). In connection with the Amendment, we issued to Laurus a Common Stock purchase warrant to purchase 360,000 shares of our common stock at an exercise price of $ 0.01.
